IN THE
TENTH COURT OF APPEALS










 

No. 10-08-00161-CV
 
Bradford A. Phillips, Clifton 
Phillips, Ryan T. Phillips and 
F. Terry Shumate,
                                                                                    Appellants
 v.
 
United Heritage Corporation, 
a Utah Corporation,
                                                                                    Appellee
 
 

From the 249th District Court
Johnson County, Texas
Trial Court No. C200500312
 

ORDER





 
            Counsel for United Heritage
Corporation has filed a motion to withdraw as counsel on April 14, 2010.  This
cause is currently set for oral argument and submission to this Court on April
30, 2010 at 2:00 p.m.  The Court denies the motion because of the length of
time this appeal has been pending and because granting the withdrawal without
the substitution of new counsel would almost certainly require a delay in the
oral argument and submission of this proceeding.  The denial of the motion is
without prejudice to refiling if new counsel is substituted in place of
withdrawing counsel and the new counsel agrees that submission on oral argument
will proceed as scheduled.
 
                                                                        PER
CURIAM
 
Before
Chief Justice Gray,
            Justice
Reyna, and
            Judge
Trotter[1]
Motion
Denied
Order
delivered and filed April 16, 2010




[1]
The Honorable W. Stacy Trotter, Judge of the
244th District Court of Ector County, sitting by assignment of the Chief
Justice of the Supreme Court of Texas pursuant to section 74.003(h) of the
Government Code.  See Tex.
Gov’t Code Ann. § 74.003(h) (Vernon 2005).